Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Double patenting rejections are withdrawn.
Claim Rejections - 35 USC § 112
The 112b rejection of claim 4 is withdrawn.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 4 recites “an attachment portion”; however, the disclosure does not defined whish structure corresponds to an attachment portion. For prosecution, the limitation “attachment portion” is interpreted as “a structure near the distal end of the shaft.”
Claim 5, dependent upon claim 4, recites the limitation “the pliant sealing device”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chandler (US Patent No. 4,791,060 A published 12/13/1998).
Regarding claim 1, Chandler teaches an apparatus comprising: 
a body having an insertion surface (a receptacle 30 of syringe 19 – Fig. 1) spaced apart from a distal end portion (the opening is spaced away from a bottom plate 56 – Fig. 1); 
a fluid manipulating assembly (the body 10 with syringes 17, 18, and 19 – Fig. 8) disposed in the distal end portion (syringe 112 is connected to the base 130 – Figs. 4, 6, and 8), the fluid manipulating assembly having an interior surface (inner surface of the receptacle 21 – Fig. 1); 
a mixing receptacle defined in the fluid manipulating assembly (mixing is done in channels 40, 41 and 42 and assay tube 11 – Fig. 2), the mixing receptacle providing a volume to mix a test mixture (syringes 17, 18, 19 are connected to assay tubes 11 and 12 by means of channels 40, 41 and 42 – column 3 lines 67-68 and column 4 lines 1-2); 
a plunger slidably (a plunger 34 – Fig. 1) disposed in the body extending from the insertion surface and terminating adjacent the mixing receptacle (a plunger 34 is next to the assay tube 11 – Fig. 1); 

a test area disposed in the fluid manipulation assembly (control tube 12 – Fig. 1), a fluid path (channels 40, 41 and 42 – Fig. 1) extending from the mixing receptacle to the test area (channels 40, 41 and 42 and tube 11 are connected in series to tube 12 – column 3 lines 27-28), and activation of the plunger forces the test mixture to flow from the mixing receptacle to the test area (activation of plunger 34 moves solutions from channels 40, 41 and 42 and tube 11 to tube 12 – column 4 lines 51-54).
Regarding claim 2, Chandler teaches the apparatus of claim 1 further comprising a plunger chamber (inside space of syringe 19 – Fig. 1) to receive the plunger (plunger 34 – Fig. 1) and extending from the insertion surface to the interior surface of the fluid manipulating assembly (plunger 34 extends from the outside to the inside surface of the syringe 19 – Fig. 1).
Regarding claim 3, Chandler teaches the apparatus of claim 2, the plunger chamber (inside space of syringe 19 – Fig. 3) including a longitudinal portion (inside space of syringe 19 is cylindrical – Figs. 2 and 3) extending from the insertion surface of the body to the interior surface of the fluid manipulating assembly (inside space of syringe 19 extends from the top opening to the outlet 31 – column 5 line 18 and Fig. 3), the longitudinal portion including a wide portion having a diameter (the space in syringe 19 – column 5 line 18 and Fig. 3), a narrow portion having a diameter that is less than the diameter of the wide portion (outlet 31 is narrower than the diameter of the inside of syringe 19 – 
Regarding claim 4, Chandler teaches the apparatus of claim 3, the plunger (plunger 34 – Fig. 3) including a shaft having a shaft diameter less than the diameter of the narrow portion of the plunger chamber (shaft of plunger 34 is narrower than the outlet 31 – Fig. 3), a knob disposed at a proximate end of the shaft (round handle on the shaft 34 – Fig. 2), and an attachment portion (“attachment portion” is interpreted as a structure near the distal end of the shaft) disposed at a distal end of the shaft (piston 33 is disposed at the distal end of the piston 35 and plunger 34 – Fig. 1), the attachment portion extending into the mixing receptacle when the plunger is activated (the piston 33 is pushed into the outlet 31 and the start of channel 42 – Figs. 1-2).
Regarding claim 5, Chandler teaches the apparatus of claim 4, the pliant sealing device (a piston 35 is attached to plunger 34 of syringe 19 – Fig. 1) having a diameter greater than the diameter of the narrow portion of the plunger chamber (the piston 35 is wider than the outlet 31 – Figs. 1-2).
Regarding claim 7, Chandler teaches the apparatus of claim 1 further comprising:
an actuator disposed in the body (modified syringe 19 has a hollow plunger 60 and a rod 61 – column 5 line 19 and Fig. 3); and
an actuator chamber (space inside modified syringe 19 – Fig. 3) to receive the actuator therein to provide for actuation of the actuator from (the hollow plunger 60 is inside the modified syringe 19 – Fig. 3), the actuator chamber extending from the insertion surface (opening of modified syringe 19 that receives the hollow plunger 60 – Fig. 3) to the interior surface of the fluid manipulating assembly (outlet 31 of modified syringe 19 leads to the channel 42 and chamber 11– Figs. 2-3).
Regarding claim 8, Chandler teaches the apparatus of claim 7 further comprising a frangible package (a rupture membrane 65 covers chamber 66 – Fig. 3) disposed on the interior surface of the fluid manipulating assembly adjacent to the actuator chamber (chamber 66 is in the middle of the 
Regarding claim 9, Chandler teaches the apparatus of claim 8 further comprising a fluid test solution path extending from the frangible package to the mixing receptacle (rupture the membrane 65 thereby dispensing the powdered urea into the aqueous medium in the upper portion 36 of the syringe 19 – column 5 lines 31-33) (outlet 31 of syringe 19 is connect to the tube 11 via the channel 42 – Figs. 2-3) and a test die  attached to the test area to receive the test mixture in response to activation of the plunger (a color change indicator such as bromthymol blue in a urea/urease system will give a change in the color of the liquid in the assay tube 11 from yellow to blue – column 4 lines 59-62).
Regarding claim 16, Chandler teaches the apparatus of claim 1, wherein the fluid manipulating assembly comprises a mixing layer (an upper portion 36 – Figs. 1-3) disposed on top of a transport layer (a bottom plate 56 containing channels 40, 41, 42 – Fig. 3).
Regarding claim 17, Chandler teaches the apparatus of claim 16, further comprising a reservoir disposed in the mixing layer (chamber 66 created by the membrane 65 in the upper portion 36 – Fig. 3 and column 5 lines 25-33).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chandler.
Regarding claim 10, Chandler a test device comprising: 
a body (body 10 – Fig. 1) having an insertion surface (receptacle 30 – Fig. 1) spaced apart from a distal end portion (opening of the receptacle 30 is spaced away from the bottom plate 56 – Figs. 1-2); 
a fluid manipulating assembly disposed in the distal end portion (syringe 19 may be modified as shown in FIG. 3 – column 5 line 18), the fluid manipulating assembly; 

a mixing receptacle (mixing is done in channels 40, 41 and 42 and assay tubes 11 – Fig. 2 and column 3 lines 67-68 to column 4 lines 1-2) defined in the fluid manipulating assembly, the mixing receptacle providing a volume to receive a test solution from the frangible package to form a test mixture (dispensing the powdered urea into the aqueous medium in the upper portion 36 of the syringe 19 – column 5 lines 31-33) (outlet 31 of syringe 19 is connect to the tube 11 via the channel 42 – Figs. 2-3); 48583359016/621,200 
a plunger (a hollow plunger 60 and rod 61 – Fig. 3) slidably disposed in the body extending from the insertion surface and terminating adjacent the mixing receptacle (a hollow plunger 60 and rod 61 are pushed down next to the outlet 31 and terminates adjacent to the channel 42 – Fig. 3); 
a pliant seal disposed around an intermediate location of the plunger to form a seal for air within the body (a piston 62 is attached to the rod 61 of syringe 19 – Fig. 13) (It is well known in the art that syringe plungers have elastic piston for sealing; see syringe NPL), wherein activation of the plunger creates a positive air pressure (syringe 19 is capable of generating positive air pressure because piston 62 seals to the hollow plunger 60 – Fig. 3) to move the test mixture from the mixing receptacle (downward motion of the hollow plunger 60 and rod 61 pushed the contents of syringe 19 into the outlet 31 and the channel 42 to tube 11 – Figs. 2-3); and 
a fluid path extending from the mixing receptacle to the test die (syringe 19 is filled with an indicator such as bromthymol blue – column 4 lines 24-30) (syringe 19 is connected to tube 11 and tube 12 via channel 42 – Fig. 2) and the test die is disposed underneath the plunger (upper portion 36 of the syringe 19 is filled with a solution – column 4 lines 23-24 and Figs. 1 and 3), and activation of the plunger forces the test mixture to flow from the mixing receptacle to the test die via the fluid path (the plunger 34 of the syringe 19 is fully depressed causing a flow of substrate/indicator solution to pass 
Although Chandler does not teach that the test die is disposed in the fluid manipulation assembly underneath the mixing receptacle, it would have been obvious to one of ordinary skill to rearrangement/place the bromthymol blue indicator in the channel 42, at the bottom of the syringe 19 and tube 11, to make the bromthymol blue indicator replaceable by a simple removal of the bottom plate 56 in order to extend the shelf life of the test device. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 11, Chandler teaches the test device of claim 10 further comprising a plunger chamber (hollow plunger 60 – Fig. 3) to receive the plunger, the plunger chamber including a longitudinal portion (hollow plunger 60 is a long cylindrical shape – Fig. 3) extending from the insertion surface of the body to the interior surface of the fluid manipulating assembly (the hollow plunger 60 extends into the body of the syringe 19 modified as shown in FIG. 3 – column 5 line 18 and Fig. 3), the longitudinal portion including a wide portion having a diameter (the body of the syringe 19 modified as shown in FIG. 3 – column 5 line 18), a narrow portion having a diameter that is less than the diameter of the wide portion (hollow plunger 60 – Fig. 3), and a tapering portion that connects the wide portion to the narrow portion (outlet 31 is tapered and is connected to the body of the syringe 19 and hollow plunger 60 – Fig. 3).
Regarding claim 12, Chandler teaches the test device of claim 11, the plunger comprising:
a shaft (rod 61 – Fig. 3) extending between proximate and distal ends (the flange end; see Fig. 3 element 60 for flange end), the shaft having a shaft diameter less than the diameter of the narrow portion of the plunger chamber (rod 61 is narrower than the hollow plunger 60 – Fig. 3); and
an attachment portion disposed at the distal end of the shaft (piston 33 is disposed at the distal end of the syringe 19 and rod 61 – Figs. 1 and 3), the attachment portion extending into the mixing 
Regarding claim 13, Chandler teaches the test device of claim 12, the plunger further including a pliant scaling device disposed around the shaft (a piston 62 – Fig. 3) at the distal end, the pliant sealing device having a diameter greater than the diameter of the narrow portion of the plunger chamber (the piston 62 attached to the hollow plunger 60 – Fig. 3) (It is well known in the art that syringe plungers have elastic piston for sealing and the piston must be wider than the syringe barrel to create a seal; see syringe NPL).
Although Chandler does not teach that the pliant sealing device is at a location intermediate the proximate end and the distal end of the shaft, it would be obvious to one of ordinary skill to rearrange/move the piston 62 to the middle of the rod 61 in order to accommodate a wider range sizes and shapes for the piercing member 63. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)
Regarding claim 14, Chandler teaches the test device of claim 10 further comprising
an actuator disposed in the body (modified syringe 19 has a hollow plunger 60 and a rod 61 – column 5 line 19 and Fig. 3); and
an actuator chamber (space inside modified syringe 19 – Fig. 3) to receive the actuator therein to provide for actuation of the actuator from, the actuator chamber extending from the insertion surface (opening of modified syringe 19 that receives the hollow plunger 60 – Fig. 3) to the interior surface of the fluid manipulating assembly (outlet 31 of modified syringe 19 leads to the channel 42 and chamber 11– Figs. 2-3).
Regarding claim 15, Chandler teaches the test device of claim 14, the actuator (hollow plunger 60 and a rod 61 – column 5 line 19 and Fig. 3) being moveable within the body to contact and rupture 
Regarding claim 18, Chandler teaches the apparatus of claim 16, wherein the transport layer is wider than the mixing layer (the bottom plate 56 is wider that the upper portion 36 – Fig. 2).
Although Chandler does not teach that the bottom plate 56 is deeper than the upper portion 36, it would have been obvious to one of ordinary skill in the art to shrink the size/shape of the upper portion 36 to in order to adjust the concentration of the solution . See In re Rose, 220 F.2d 459, 105 USPQ 237
Regarding claim 19, Chandler teaches the apparatus of claim 18, wherein: 
the mixing layer is to be inserted into a recess of the body (the body 10 is inside an unbroken flat surface 55 of the bottom plate 56 – Fig. 2); and the body is to sit on a lip of the transport layer (the body 10 is sits on the unbroken flat surface 55 of the bottom plate 56 – Fig. 2).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chandler as applied to claim 5 above in view of Niedbala et al (US Patent No. 8,673,239 B2 published 03/18/2014; hereinafter Niedbala).
Regarding claim 6, Chandler teaches the apparatus of claim 5.
However, Chandler does not teach locking recesses on the plunger chamber or the plunger.
Niedbala teaches a locking feature wherein the narrow portion of the plunger chamber (opening 20 – Fig. 2) includes a locking recess defined around an inner surface of the narrow portion (groove 26 – Fig. 2A), the plunger further including a locking device disposed around the shaft (protrusion 56 – Fig. 2), the locking device having a diameter greater than the shaft diameter (protrusion 56 is greater in diameter than the handle end 54 it is formed on – Fig. 2) and greater than the diameter of the narrow portion of the plunger chamber (groove 26 is greater in diameter than the opening 20– Fig. 2A), the locking device to engage the locking recess to prevent removal of the plunger after being activated 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the rod and hollow plunger, as taught by Chandler, with a locking feature, taught by Niedbala, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Chandler and Niedbala both teach test kits for body fluids.
Regarding claim 20, The apparatus of claim 7, 
However, Chandler does not teach locking recesses on the plunger chamber or the plunger.
Niedbala teaches a locking feature wherein the actuator chamber (wall section 22 – Fig. 2A) comprising a locking recess defined on side surfaces of the actuator chamber (L-shaped groove formed near opening 20 – Fig. 2 can column 5 lines 25), the actuator (collector end 10a – Fig. 2A) further including locking projections to engage the locking recess on the actuator chamber to prevent removal of the actuator after being activated (protrusion 56 locks into groove 26 – column 5 lines 25-40). It would be advantageous to use a locking feature to prevent contamination and spillage of the reagents and samples.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the rod and hollow plunger, as taught by Chandler, with a locking feature, taught by Niedbala, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Chandler and Niedbala both teach test kits for body fluids.
Response to Arguments
Applicant's arguments filed 08/23/2021 have been fully considered but they are not persuasive.
Point 1: “claim 1 describes a particular flow direction from a mixing receptacle to a test area” and “claim 1 describes a particular arrangement where fluid in a mixing receptacle, that is immediately adjacent a plunger, is passed to a test area.”
In response to applicant's argument that the reference fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a particular flow direction” “particular arrangement where fluid in a mixing receptacle, that is immediately adjacent a plunger, is passed to a test area”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
In response to applicant's argument that “Chandler does not teach or suggest a plunger that is adjacent the mixing receptacle as described in claim 1”, the examiner points out Chandler teaches that the plunger 34 (plunger) is located next to the assay tube 11 (mixing receptacle) as depicted in Fig. 1 and Fig. 2. Furthermore, Chandler teaches that the plunger 34 is held in a syringe 19 that is fluidically connected to assay tube 11 by channel 42 in Fig. 2. Therefore, Chandler teaches that the plunger 34 both physically and fluidically adjacent to the assay chamber. 
Point 2: “Applicant's specification explicitly mentions that such a frangible package is a "blister package." (Applicant's specification, paragraph [0024]). Accordingly, claim 10 describes a blister pack that forms part of the apparatus and that is in fluid communication with the mixing receptacle.” 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a frangible package is a blister package) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

	Point 3: Applicant’s addition arguments with respect to the 102 and 103 rejections of the claims have been considered; but are render moot because Applicant(s) arguments are towards the amended claim language and do not apply to the current grounds of rejection. Furthermore, the prior art rejection has been modified in order to address the amended claim language.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/T.C.S./Examiner, Art Unit 1798     

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797